The case was tried before, Hon. H. G. Evans, Special Judge. In the motion for rehearing appellant calls attention to the fact that in the record on file in this court there appeared no entry showing the authority of said special judge to act as such. By supplemental transcript now before us, the State shows the election of said special judge by the bar of Fannin County to hold court in the absence of the regular judge, and the oath taken by said special judge.
In our judgment, the other questions raised were properly disposed of in the original opinion.
The motion for rehearing is overruled.
Overruled.